DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Amendment filed on 19 January 2022.
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1, 8, and 15 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 have been amended.
No claims have been cancelled.
No claims have been newly added.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

As per claims 2, 9, and 16, the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 8, and 15, the claim(s) recite(s) in part “log to a database member activity information…,” “obtain, from the database, member activity information…,” “determine from the member activity information a set of distinct members…,” “calculate an edge weight…,” “generate a content creator rank…,” and “transmit a content creator notification…”.
The limitations directed towards obtain, from the database, member activity information,” “determine from the member activity information a set of distinct members…,” “calculate an edge weight…,” and “generate a content creator rank” are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one processor,” nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “obtain” feature in the context of this claim encompasses the user mentally obtaining or reading information relevant to member activities. For example, “determine from the member activity information a set of distinct members” in the context of this claim encompasses mentally analyzing the aforementioned information.  For example, “calculate an edge weight” in the context of this claim encompasses mentally calculating an edge weight.  For example, generate a content creator rank” in the context of this claim encompasses mentally determining and ranking the aforementioned edge weights. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing operations) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The claimed feature of “log to a database member activity information” is merely insignificant extra-solution activity, i.e., mere data gathering.  See MPEP 2106.05(g).  Additionally, the claimed feature of “transmit a content creator notification” is merely insignificant extra-solution activity, i.e., necessary data outputting. See MPEP 2106.05(g). At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “obtain,” “determine,” “identify,” “calculate,” and “generate” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
At step 2B, the “log” limitation is clearly well-understood, routine, and conventional; see MPEP 2016.05(d)(II), “Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”  Additionally, the "transmit" limitation is clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "receiving or transmitting data over a network."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Therefore, the computing is nothing more than what can be handled by a conventional networked system and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 2, 9, and 16, the limitations are directed towards generating page rank scores and ranking the content creators based upon said scores, which is an additional element beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of generating and ranking scores, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claims 3-6, 10-13, and 17-20, the limitations are directed towards calculating a number of content items, a number of responses, a period of time for content items, and/or identifying a number of times a members has selected content items, and comparing said numbers.  The limitations elaborate upon the aforementioned “Mental Process” of making calculations and comparing said numbers, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing operations) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claimed feature of “transmit a content creator notification” is merely insignificant extra-solution activity, i.e., necessary data outputting. See MPEP 2106.05(g). At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “calculate” and “compare” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
At step 2B, the "transmit" limitation is clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "receiving or transmitting data over a network."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The claims provide that the measures may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 7 and 14, the limitations of identifying a supply of content, determine a demand for the content, and calculate a supply-demand ratio are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one processor,” nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “identifying” feature in the context of this claim encompasses the user mentally evaluating a supply of content. For example, “determine a demand for the content in the context of this claim encompasses mentally analyzing the a demand for the specific content.  For example, “calculate a supply-demand ratio” in the context of this claim encompasses mentally calculating a ratio using the aforementioned determinations.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	Accordingly, the aforementioned claims above are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shabtai et al, USPGPUB No. 2015/0178370, filed on 24 December 2013, and published on 25 June 2015, in view of Lin et al, USPGPUB No. 2018/0196813, filed on 11 January 2017, and published on 12 July 2018, and in further view of Schneider et al, USPGPUB No. 2018/0285926, filed on 20 November 2013, and published on 4 October 2018.
As per independent claims 1, 8, and 15, Shabtai, in combination with Lin and Schneider, discloses:
A system for a content creator notification framework in an online connections network, the system comprising: 
at least one processor {See Shabtai, [0108], wherein this reads over “The computer system 700 includes a processor 702, a cache 704, and one or more executable modules and drivers, stored on a computer-readable medium, directed to the processes and features described herein”}; and 
memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to {See Shabtai, [0108], wherein this reads over “The computer system 700 includes a processor 702, a cache 704, and one or more executable modules and drivers, stored on a computer-readable medium, directed to the processes and features described herein”; [0112], wherein this reads over “The programs typically comprise one or more instructions in various memory and storage devices in the computer system 700 that, when read and executed by one or more processors, cause the computer system 700 to perform operations to execute the processes and features described herein”}:
with an activity logger, log to a database member activity information, each instance of member activity information indicating an interaction by a member with a content item posted to a feed of the online connections network by a content creator {See Shabtai, [0093], wherein this reads over “The user profile store 636 maintains information about user accounts, including biographic, demographic, and other types of descriptive information, such as work experience, educational history, hobbies or preferences, location, and the like that has been declared by users or inferred by the social networking system 630. This information is stored in the user profile store 636 such that each user is uniquely identified. The social networking system 630 also stores data describing one or more connections between different users in the connection store 638”; and [0094], wherein this reads over “The social networking system 630 maintains data about objects with which a user may interact.”; and [0100], wherein this reads over “The action logger 640 is capable of receiving communications from the web server 632 about user actions on and/or off the social networking system 630. The action logger 640 populates the activity log 642 with information about user actions, enabling the social networking system 630 to discover various actions taken by its users within the social networking system 630 and outside of the social networking system 630. Any action that a particular user takes with respect to another node on the social networking system 630 may be associated with each user's account, through information maintained in the activity log 642 or in a similar database or other data repository. Examples of actions taken by a user within the social networking system 630 that are identified and stored may include, for example, adding a connection to another user, sending a message to another user, reading a message from another user, viewing content associated with another user, attending an event posted by another user, posting an image, attempting to post an image, or other actions interacting with another user or another object. When a user takes an action within the social networking system 630, the action is recorded in the activity log 642.”};
obtain, from the database, member activity information indicating member interactions that are associated with the content item posted to the feed of the online connections network by the first member, wherein the content item is associated with a content segment for a date range {See Shabtai, [0100], wherein this reads over “Examples of actions taken by a user within the social networking system 630 that are identified and stored may include, for example, adding a connection to another user, sending a message to another user, reading a message from another user, viewing content associated with another user, attending an event posted by another user, posting an image, attempting to post an image, or other actions interacting with another user or another object. When a user takes an action within the social networking system 630, the action is recorded in the activity log 642. In one embodiment, the social networking system 630 maintains the activity log 642 as a database of entries. When an action is taken within the social networking system 630, an entry for the action is added to the activity log 642. The activity log 642 may be referred to as an action log”}, wherein the content segment comprises a content topic and a location of the content creator {See Shabtai, [0091], wherein this reads over “Posts may include data such as status updates or other textual data, location information, images such as photos, videos, links, music or other similar data and/or media.”};
determine from the member activity information a set of members connected via an edge of a graph network with the content creator {See Shabtai, [0089], wherein this reads over “[0089], wherein this reads over “The social graph may include various types of nodes. Examples of types of nodes include users, non-person entities, content items, web pages, groups, activities, messages, concepts, and any other things that can be represented by an object in the social networking system 630. An edge between two nodes in the social graph may represent a particular kind of connection, or association, between the two nodes, which may result from node relationships or from an action that was performed by one of the nodes on the other node””};
calculate an edge weight for each edge connecting a member in the set of members with the content creator, wherein the edge weight is calculated based on a number of interactions a member associated with the edge has had with content items posted by the content creator {See Shabtai, [0089], wherein this reads over “The weight of an edge can represent an attribute associated with the edge, such as a strength of the connection or association between nodes. Different types of edges can be provided with different weights. For example, an edge created when one user "likes" another user may be given one weight, while an edge created when a user befriends another user may be given a different weight.”; and [0090], wherein this reads over “As an example, when a first user identifies a second user as a friend, an edge in the social graph is generated connecting a node representing the first user and a second node representing the second user.”};
generate a content creator rank for the content creator based on aggregating the edge weight for each edge {See Lin, [0040], wherein this reads over “one example with respect to such embodiments, the influence scores having highest values can be generated based on a first graph reflecting various types of activities. In some embodiments, a set of users having highest levels of influence with regard to a particular type (or types) of activity can be identified based on their influence scores having highest values. In one example with respect to such embodiments, the influence scores having highest values can be generated based on a first graph reflecting only the particular type (or types) of activity. In some embodiments, a rank aggregation technique can be used to identify a set of users having highest levels of influence across various types of activities from a plurality of sets of users having highest levels of influence, with each set in the plurality relating to a respective type of activity.”}; 
transmit, for presentation via a user interface, a content creator notification to the content creator based on a determination that the content creator rank is outside a threshold {See Lin, [0040], wherein this reads over “In some embodiments, a selected number of users associated with highest influence scores can be identified as the users having highest levels of influence. In some embodiments, users associated with influence scores that satisfy a selected threshold value can be identified as the users having highest levels of influence.”; and “Identification of users having highest levels of influence can be targeted on a social networking system and prompted to take desired action so that the desired action can be optimally propagated through the social networking system by downstream users who also take the desired action.”}, wherein the content creator notification indicates the content topic of the content segment with which the content item is associated {See Schneider, [0057], wherein this reads over “In another aspect, the ranking component 624 can automatically notify a content creator when a ranking falls below a threshold and a suggested change can be presented to a user, for example. For example, ranking component 624 can monitor performance of a content creator's message through click rates and the like. The performance can be sent to the content creator who can determine if the message is performing as well as they would have liked. If the content creator is unhappy with the ranking, the content creator can edit the message to improve performance”}. 
	Shabtai is directed to the invention of predictively downloading media content items.  Shabtai fails to expressly disclose the claimed features of “generate a content creator rank for the content creator based on the edge weight for each edge” and “transmit a content creator notification to the content creator based on a determination that the content creator rank is outside a threshold.”
	Lin is directed to the invention of a method for identifying influencers in a social networking system.
	As per the claimed feature of “generate a content creator rank for the content creator based on aggregating the edge weight for each edge,” Lin discloses that “one example with respect to such embodiments, the influence scores having highest values can be generated based on a first graph reflecting various types of activities. In some embodiments, a set of users having highest levels of influence with regard to a particular type (or types) of activity can be identified based on their influence scores having highest values.”  See Lin, [0040].  Additionally, Lin discloses that “the influence scores having highest values can be generated based on a first graph reflecting only the particular type (or types) of activity” such that “a rank aggregation technique can be used to identify a set of users having highest levels of influence across various types of activities from a plurality of sets of users having highest levels of influence, with each set in the plurality relating to a respective type of activity.”  Id.  That is, Lin discloses that influence scores may be generated based on a graph such that said influence scores (i.e. a content creator rank) may be utilized to rank the influencers (i.e. content creators).  Accordingly, it would have been obvious to one of ordinary skill in that art before the effective file date to improve the prior art of Shabtai with that of Lin for the predictable result of a system wherein the weighted edges of Shabtai are utilized to determine influence scores according to the disclosure by Lin.
As per the claimed feature of “transmit, for presentation via a user interface, a content creator notification to the content creator based on a determination that the content creator rank is outside a threshold,” Lin discloses that “users associated with influence scores that satisfy a selected threshold value can be identified as the users having highest levels of influence” and “[i]dentification of users having highest levels of influence can be targeted on a social networking system and prompted to take desired action so that the desired action can be optimally propagated through the social networking system by downstream users who also take the desired action.”  See Lin, [0040].  That is, Lin discloses that specific influencers (i.e. content creators) may be prompted (i.e. transmit a notification to said content creator) according to the selected threshold value (i.e. outside a threshold).
As per the claimed feature of “wherein the content creator notification indicates the content topic of the content segment with which the content item is associated,” it is noted that the combination of Shabtai and Lin would fail to expressly disclose said feature.
Schneider is directed to the invention of adding media content to syndicated emails as provided by a content creator.  Schneider further discloses that the messaging campaigns takes into consideration social demographic data such as “language, location of users, time periods, subscription states, affinity towards other content creators and/or or content, and/or user demographics (e.g., age, gender, etc.).”  See Schneider, [0030].  Additionally, Schneider discloses that “the ranking component 624 can automatically notify a content creator when a ranking falls below a threshold and a suggested change can be presented to a user” wherein “[t]he performance can be sent to the content creator who can determine if the message is performing as well as they would have liked.”  See Schneider, [0057].  That is, Schneider discloses that a ranking component can monitor performance of a campaign (i.e. content segment) and notify the content creator when the performance falls below a threshold (i.e. outside a threshold).  Accordingly, wherein Schneider discloses a system of alerting a content creator of a specific piece of content being outside a performance threshold, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Shabtai and Lin with that of Schneider wherein the performance notification, specific to a campaign, of Schneider may further include the content topic as disclosed by Shabtai.
As per dependent claims 2, 9, and 16, Shabtai, in combination with Lin and Schneider, discloses:
The system of claim 1, the memory further comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to:
generate a page rank score for the content creator, wherein the page rank score is determined in part based on a number of engagements between a member with a page rank score that exceeds a threshold and the content creator {See Lin, [0039], wherein this reads over “A scoring technique can determine an influence score based on the weights. In some embodiments, the scoring technique can include, for example, a page rank algorithm that determines the relative importance of the nodes in the first graph as an indication of influence”; and [0040], wherein this reads over “In one example with respect to such embodiments, the influence scores having highest values can be generated based on a first graph reflecting various types of activities. In some embodiments, a set of users having highest levels of influence with regard to a particular type (or types) of activity can be identified based on their influence scores having highest values.”};
rank the content creator relative to other members based on the page rank score and respective page rank scores of the other members, wherein generation of the content creator rank includes use of the rank of the content creator relative to the other members {See Lin, [0040], wherein this reads over “The users represented as nodes in a first graph can be ranked based on their influence scores” and “a rank aggregation technique can be used to identify a set of users having highest levels of influence across various types of activities from a plurality of sets of users having highest levels of influence, with each set in the plurality relating to a respective type of activity”}. 
As per dependent claims 4, 11, and 18, Shabtai, in combination with Lin and Schneider, discloses:
The system of claim 1, the memory further comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to: 
calculate a number of responses received to content items created by the content creator for a period of time {See Lin, [0025], wherein this reads over “As another example, when a post relates to a media content item, a user receiving the post can take appropriate action, such as liking (or fanning) the post, commenting on the post, or sharing the post with other users. In certain circumstances, an action by a user in the social networking system can prompt other users to take similar action”; [0028], wherein this reads over “The types of activities can include, for example, participation in an event (e.g., joining an event), engagement with (e.g., liking, commenting on, sharing, etc.) a media content item, interacting with (e.g., contacting, messaging, connecting with, following, etc.) entities (e.g., profiles, pages) on the social networking system.”; and [0032], wherein this reads over “An impact metric can be determined for a first user based on a count of downstream actions taken by other users in direct and indirect response to the action taken by the first user.”}; and 
compare the number of responses received to content items created by the content creator to respective numbers of responses received to content items created by other members to create a responses received rank for the content creator, wherein generation of the content creator rank includes use of the responses received rank {See Lin, [0040], wherein this reads over “In one example with respect to such embodiments, the influence scores having highest values can be generated based on a first graph reflecting various types of activities. In some embodiments, a set of users having highest levels of influence with regard to a particular type (or types) of activity can be identified based on their influence scores having highest values. In one example with respect to such embodiments, the influence scores having highest values can be generated based on a first graph reflecting only the particular type (or types) of activity. In some embodiments, a rank aggregation technique can be used to identify a set of users having highest levels of influence across various types of activities from a plurality of sets of users having highest levels of influence, with each set in the plurality relating to a respective type of activity.”}. 
As per dependent claims 6, 13, and 20, Shabtai, in combination with Lin and Schneider, discloses:
The system of claim 1, the memory further comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to:
identify a number of times a member of the set of members has selected content items that correspond to the content segment {See Lin, [0025], wherein this reads over “As another example, when a post relates to a media content item, a user receiving the post can take appropriate action, such as liking (or fanning) the post, commenting on the post, or sharing the post with other users. In certain circumstances, an action by a user in the social networking system can prompt other users to take similar action”; [0028], wherein this reads over “The types of activities can include, for example, participation in an event (e.g., joining an event), engagement with (e.g., liking, commenting on, sharing, etc.) a media content item, interacting with (e.g., contacting, messaging, connecting with, following, etc.) entities (e.g., profiles, pages) on the social networking system.”; and [0032], wherein this reads over “An impact metric can be determined for a first user based on a count of downstream actions taken by other users in direct and indirect response to the action taken by the first user.”;
compare the number of times the member has selected content items that correspond to the content segment to respective numbers of times other members of the set of members have selected content items that correspond to the content segment to create a content segment affinity rank for the member {See Lin, [0040], wherein this reads over “In one example with respect to such embodiments, the influence scores having highest values can be generated based on a first graph reflecting various types of activities. In some embodiments, a set of users having highest levels of influence with regard to a particular type (or types) of activity can be identified based on their influence scores having highest values. In one example with respect to such embodiments, the influence scores having highest values can be generated based on a first graph reflecting only the particular type (or types) of activity. In some embodiments, a rank aggregation technique can be used to identify a set of users having highest levels of influence across various types of activities from a plurality of sets of users having highest levels of influence, with each set in the plurality relating to a respective type of activity.”}; and 
transmit a content creator notification to the member based on the content segment affinity rank {See Lin, [0040], wherein this reads over “In some embodiments, a selected number of users associated with highest influence scores can be identified as the users having highest levels of influence. In some embodiments, users associated with influence scores that satisfy a selected threshold value can be identified as the users having highest levels of influence.”; and “Identification of users having highest levels of influence can be targeted on a social networking system and prompted to take desired action so that the desired action can be optimally propagated through the social networking system by downstream users who also take the desired action.”}. 
Claims 3, 5, 10, 12, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shabtai, in view of Lin and Schneider, and in further view of Ghosh et al, USPGPUB No. 2013/0297581, filed on 29 March 2013, and published on 7 November 2013.
As per dependent claims 3, 10, and 17, Shabtai, in combination with Lin, Schneider, and Ghosh, discloses:
The system of claim 1, the memory further comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to:
calculate a number of content items created by the content creator for a period of time {See Ghosh, [0150]-[0159], wherein this reads over “In some embodiments, social media content analysis engine 104 may review the user's profile and historical post information to intelligently identify media/news sources the user belongs to. Some of the attributes and features of the user's information being reviewed by social media content analysis engine 104 include but are not limited to: Total number of posts, Total number of reposts, Percentage of posts that have links, Percentage of posts that are @replies, Total number of distinct domains from links posted, Average daily post count, Similarities to other media accounts, Profile URL matches a media site, Profile name of user matches a media name or a real human name”}; and 
compare the number of content items created by the content creator to respective numbers of content items created by other members to create a content item creation rank for the content creator, wherein generation of the content creator rank includes use of the content creation rank {See Lin, [0040], wherein this reads over “In one example with respect to such embodiments, the influence scores having highest values can be generated based on a first graph reflecting various types of activities. In some embodiments, a set of users having highest levels of influence with regard to a particular type (or types) of activity can be identified based on their influence scores having highest values. In one example with respect to such embodiments, the influence scores having highest values can be generated based on a first graph reflecting only the particular type (or types) of activity. In some embodiments, a rank aggregation technique can be used to identify a set of users having highest levels of influence across various types of activities from a plurality of sets of users having highest levels of influence, with each set in the plurality relating to a respective type of activity.”}. 
The combination of Shabtai, Lin, and Schneider fails to disclose the claimed feature of “calculate a number of content items created by the content creator for a period of time.”
Ghosh is directed to the invention of filtering and analyzing social media content collected over social networks.  Specifically, Ghosh discloses that “social media content analysis engine 104 may review the user's profile and historical post information to intelligently identify media/news sources the user belongs to. Some of the attributes and features of the user's information being reviewed by social media content analysis engine 104 include but are not limited to: Total number of posts, Total number of reposts, Percentage of posts that have links, Percentage of posts that are @replies, Total number of distinct domains from links posted, Average daily post count, Similarities to other media accounts, Profile URL matches a media site, Profile name of user matches a media name or a real human name.”  See Ghosh, [0150].  That is, Ghosh discloses the determination of a total number of posts (i.e. content items created by a content creator for a period of time) which may be have made by a user.  Accordingly, wherein the combination of Shabtai and Lin would provide for a system for ranking influences according to specific factors, it would have been obvious to one of ordinary skill in the art before the effective filing date to improve the combination of Shabtai, Lin, and Schneider with that of Ghosh for the predictable result of a system wherein the ranking may be determined utilizing the number of posts (i.e. a number of content items crated by a user) as disclosed by Ghosh.
As per dependent claims 5, 12, and 19, Shabtai, in combination with Lin, Schneider, and Ghosh, discloses:
The system of claim 1, the memory further comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to:
calculate a period of time for content items created by the content creator that correspond to the content segment {See Ghosh, [0150]-[0159], wherein this reads over “In some embodiments, social media content analysis engine 104 may review the user's profile and historical post information to intelligently identify media/news sources the user belongs to. Some of the attributes and features of the user's information being reviewed by social media content analysis engine 104 include but are not limited to: Total number of posts, Total number of reposts, Percentage of posts that have links, Percentage of posts that are @replies, Total number of distinct domains from links posted, Average daily post count, Similarities to other media accounts, Profile URL matches a media site, Profile name of user matches a media name or a real human name”}; and 
compare the period of time for content items created by the content creator to respective periods of time for content items created by other members to create a contributor longevity rank for the content creator, wherein generation of the content creator rank includes use of the contributor longevity rank {See Lin, [0040], wherein this reads over “In one example with respect to such embodiments, the influence scores having highest values can be generated based on a first graph reflecting various types of activities. In some embodiments, a set of users having highest levels of influence with regard to a particular type (or types) of activity can be identified based on their influence scores having highest values. In one example with respect to such embodiments, the influence scores having highest values can be generated based on a first graph reflecting only the particular type (or types) of activity. In some embodiments, a rank aggregation technique can be used to identify a set of users having highest levels of influence across various types of activities from a plurality of sets of users having highest levels of influence, with each set in the plurality relating to a respective type of activity.”}. 
The combination of Shabtai, Lin, and Schneider fails to disclose the claimed feature of “calculate a period of time for content items created by the content creator that correspond to the content segment.”
Ghosh is directed to the invention of filtering and analyzing social media content collected over social networks.  Specifically, Ghosh discloses that “social media content analysis engine 104 may review the user's profile and historical post information to intelligently identify media/news sources the user belongs to. Some of the attributes and features of the user's information being reviewed by social media content analysis engine 104 include but are not limited to: Total number of posts, Total number of reposts, Percentage of posts that have links, Percentage of posts that are @replies, Total number of distinct domains from links posted, Average daily post count, Similarities to other media accounts, Profile URL matches a media site, Profile name of user matches a media name or a real human name.”  See Ghosh, [0150].  That is, Ghosh discloses the determination of an average daily post count (i.e. a period of time for content items) which may be have made by a user.  Accordingly, wherein the combination of Shabtai and Lin would provide for a system for ranking influences according to specific factors, it would have been obvious to one of ordinary skill in the art before the effective filing date to improve the combination of Shabtai, Lin, and Schneider with that of Ghosh for the predictable result of a system wherein the ranking may be determined utilizing the daily average number of posts (i.e. a period of time for content items) as disclosed by Ghosh.

Response to Arguments
Applicant's arguments filed 19 January 2022 directed to the claim rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Claim Rejection under 35 U.S.C. 101
Statutory Subject Matter Rejection Under §101 Principles of Law
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. Alice Corp. v. CLSBankInt’l, 573 U.S. 208, 216 (2014). In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Alice and Mayo. See id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.”
Id. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent eligible application.” Alice, 573 U.S. at 221 (citation omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. 
The PTO has published revised guidance on the application of § 101. See USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”).2 Under that guidance, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or a mental process); and 
(2) additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a)—(c), (e)—(h) (9th ed. Rev. 08.2017, Jan. 2018)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: 
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Guidance, 84 Fed. Reg. at 56.
The Examiner’s Rejection
The Examiner rejects independent claims 1, 8, and 15 together, finding that the features of those claims correspond to concepts identified as abstract ideas by the courts.  We find that the limitations of the current claims are performed by the generically recited computer/processor, and that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  We also find that these additional limitations are not sufficient to amount to significantly more than the judicial exception, whether considered individually or as an ordered combination.  Specifically, we find that the use of generic computer components to store user information and transmit a notification does not impose any meaningful limit on the computer implementation of the abstract idea, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Rather, their collective functions merely provide conventional computer implementation.
Judicial Exception (Step 2A, Prong 1)
As per the rejection of independent claims 1, 8, and 15 under 35 U.S.C. 101, viewing the rejection through the lens of the Guidance, we must first consider whether the claim recites a judicial exception. Guidance, 84 Fed. Reg. at 51. The USPTO has synthesized the key concepts identified by the courts as abstract ideas into three primary subject-matter groupings: mathematical concepts, certain methods of organizing human activity (e.g., a fundamental economic practice), and mental processes. Id. at 52. As explained below, the claims recite certain methods of mental processes, which are identified by the Guidance as abstract ideas. Id.
Applicant asserts the argument that “using an activity logger to log instances of a member interacting with a content item of a content creator is a concept that, as a practical matter, cannot be performed as a pure mental step.”  See Amendment, pages 11-12.  We respectfully disagree.  It is noted that the claimed features of “with an activity logger, log to a database member activity information, each instance of member activity information…” and “transmit, for presentation via a user interface, a content creator notification” were not indicated as being directed to a mental step.  Rather the aforementioned rejection above provides that said features are considered additional elements which fail to impose a meaningful limit on the judicial exception of the identified mental steps.
Accordingly, we find that the instant claims recite abstract ideas of a mental process. For the same reasons, the remainder of the claims recite abstract ideas.
“Directed to ” the Judicial Exception (Step 2A, Prong 2)
Because the claims recite an abstract idea, we now proceed to determine whether the recited judicial exception is integrated into a practical application. See Guidance, 84 Fed. Reg. at 51. Specifically, we look to whether the claim recites additional elements that integrate the exception into a practical application of that exception. Limitations that are indicative of integration into a practical application include additional elements that reflect an improvement in the functioning of a computer, or an
improvement to other technology or technical field. When a claim recites a judicial exception and fails to integrate the exception into a practical application, the claim is directed to the judicial exception.
As previously provided, we note that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, we find that the limitations of the current claims are performed by the generically recited computer/processor and that the use of generic computer components to store user data and transmit a notification does not impose any meaningful limit on the computer implementation of the abstract idea.  As to the claim as a whole, we find that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology as generating a content creator rank and transmitting a notification based on the rank is well-understood, routine, and conventional, and therefore does not add significantly more than the abstract idea (see MPEP 2106.05(d)(ii), "receiving or transmitting data over a network").
Conclusion
Claims 1-20 are directed to abstract ideas of a mental process. The additional limitations of the claims, considered individually and in combination, do not provide an inventive concept. Accordingly, we maintain the claim rejections under 35 U.S.C. 101 as the instant claims do not recite patent-eligible subject matter.
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 103 have been considered but are moot because of the new ground of rejection made in view of Applicant’s Amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2152



/PK/
May 3, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152